                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

DAVID SCHEWITZ, M.D.,

             Plaintiff,                        Case No. 18-cv-6119

             v.                                Judge John Robert Blakey

AETNA LIFE INSURANCE COMPANY,

             Defendant.



                    MEMORANDUM OPINION AND ORDER

      Plaintiff David Schewitz, a physician who practiced in the Chicago area prior

to becoming disabled, sues Defendant Aetna Life Insurance Company to recover

certain disability benefits he claims Defendant denies him. Plaintiff sues under

ERISA, which allows him to challenge Defendant’s denial in federal court. 29 U.S.C.

§ 1132. The parties cross-move for summary judgment as to Plaintiff’s entitlement

to benefits. [21] [24]. For the reasons explained below, this Court grants Plaintiff’s

motion [24] and denies Defendant’s motion [21].

I.    Background

      The facts in this section come from Defendant’s statement of undisputed facts

[23] and Plaintiff’s statement of undisputed facts [26].

      A.     The Parties

      Plaintiff is a physician licensed to practice in the State of Illinois. [26] ¶ 1.

Non-party NorthShore University HealthSystem (NorthShore) employed Plaintiff as



                                           1
an obstetrician-gynecologist pursuant to an employment agreement (the Agreement).

[23] ¶ 2. The Agreement, effective as of December 1, 2012, had an initial five-year

term (the Initial Term). [26] ¶ 7.

      Addendum A of the Agreement set forth the terms of Plaintiff’s base salary,

providing, in pertinent part:

      As compensation for the professional, teaching, research, administrative
      and other services to be provided by [Plaintiff] under the Agreement,
      [NorthShore] shall pay [Plaintiff] an annual amount (the “Base Salary”),
      provided that [Plaintiff] meets the expectations described in the
      Agreement. . . .

             a. Years One and Two Of the Initial Term. During each of the
      first two (2) years of the Initial Term, [Plaintiff’s] Base Salary shall
      equal Three Hundred Twenty-Two Thousand Six Hundred Eighty-Nine
      and 00/100 Dollars ($322,689.00) (the “Initial Base Salary”).

             b. Years Three Through Five of the Initial Term. During the
      three (3)-year period effective December 1, 2014 through November 30,
      2017, the Base Salary shall be at least the amount of the Initial Base
      Salary, provided that [Plaintiff] meets the expectations described in the
      Agreement and during such three (3)-year period, the aggregate wRVUs
      for each year are at least 5,893 wRVUs (“Baseline Productivity”), which
      is equal to ninety percent (90%) of the 6,548 wRVUs reported to
      NorthShore by the Practice for the baseline period.
             If [Plaintiff’s] productivity is less than one-fourth (1/4) of Baseline
      Productivity, which equals 1,473 wRVUs (“Quarterly Baseline”), during
      any quarter in years three (3) through five (5) of the Initial Term (each
      a “Deficit Quarter”), [Plaintiff’s] Base Salary for such Deficit Quarter
      will be recalculated in accordance with the Model [in Addendum B].


[23] ¶ 14.   Addendum B to the Agreement provides that the “calculation for a

particular quarter shall be determined as of the last day of that quarter.” Id. ¶ 15.

      B.     The Plan

      While employed by NorthShore, Plaintiff participated in NorthShore’s

employee welfare benefit plan—the “Employee Long-Term Disability Plan” (the
                                            2
Plan). Id. ¶ 3. The Employee Retirement Income Security Act of 1974 (ERISA)

governs the Plan, and Defendant’s Policy No. GP-659115-GI (the Policy) insures the

Plan. Id. The Plan designates Defendant as the named fiduciary for adjudicating

claims for benefits under the Plan and for deciding appeals of denied claims. [26] ¶

13.

       Under the Plan, long-term disability benefits pay out on a monthly basis. [23]

¶ 7.       The Plan further provides: “The benefit amount is based on [the plan

participant’s] predisability earnings, up to the maximum monthly benefit shown in

the Schedule of Benefits.” Id.

       The Plan supplies the method for calculating long term disability benefits:

       To calculate your monthly long term disability benefit, multiply:
       • Your Monthly predisability earnings; times
       • The Benefit Percentage shown in the Schedule of Benefits.
       The LTD benefit payable will be the lesser of:
       • The monthly LTD benefit; and
       • The maximum monthly benefit.

Id. ¶ 8.

       The Plan defines “predisability earnings” as the “amount of salary or wages

you were receiving from an employer participating in this Plan on the day before a

period of disability started, calculated on a monthly basis.” Id. ¶ 9; [26] ¶ 16.

       The Plan further states, in relevant part: “Your predisability earnings will be

figured from the rule below that applies to you. . . . If you are paid on an annual

contract basis, your monthly salary is based on your annual contract divided by 12. .

. .” [23] ¶ 10. And, the Schedule of Benefits states that the “Scheduled Monthly

Benefit” is “60% of your monthly predisability earnings.” Id. ¶ 11.

                                           3
      B.     NorthShore Prematurely Reduces Plaintiff’s Salary

      Consistent with the Agreement’s terms, Plaintiff received his annual salary of

$322,689 for the first two years of the Initial Term: December 1, 2012 through

December 1, 2014. [26] ¶ 18.

      The parties concur that the Agreement does not permit NorthShore to

recalculate Plaintiff’s salary on the first day of the third year of his Initial term. Id.

¶ 21. The parties also agree that the Agreement does not let NorthShore adjust

Plaintiff’s salary based upon his productivity during the second year of his Initial

Term. Id. ¶ 22.

      Yet, on December 1, 2014, NorthShore reduced Plaintiff’s salary to $156,011

based upon purported deficient productivity during the previous year. Id. ¶ 20. In

January 2015, NorthShore’s CFO sent Plaintiff a letter, informing Plaintiff about the

salary reduction, and explaining that NorthShore based the reduction “on the data in

the twelve-month period beginning on December 1, 2013 and ending on November

30, 2014.” [23] ¶ 19.

      The CFO further recalled in the letter that:

      During the meeting between you and me late last year, it was discussed
      that the best thing to do would be to try to alleviate any impact the
      salary changes may have by setting your salary in accordance with the
      Primary Care Physician Group Compensation Model . . . as of December
      1, 2014.

Id. ¶ 20. The letter then notes: “However, as [Plaintiff] indicated in our meeting . . .

on December 30, 2014, rather than having your salary adjusted as described above,

you [Plaintiff] would prefer to maintain your initial annual salary rate of $322,689

through February 28, 2015.” Id. ¶ 21.
                                            4
        The letter then states:

        Going forward, your salary and production will continue to be evaluated
        on a quarterly basis pursuant to Section 1.b of your Agreement. In the
        event your aggregate wRVU production from December 1, 2014 through
        February 28, 2015 is less than one-fourth of the aggregate wRVU target
        of 5,893 (or 1,473 aggregate wRVUs per quarter), this would be
        considered a “deficit quarter” and your base salary will be reset
        according to the Model as soon as administratively possible following the
        end of that quarter (February 28, 2015). Additionally, any overage paid
        to you during the deficit quarter will be withheld from your base salary
        until such overage is satisfied. Thus, you may have checks which are for
        $0 or deficit paychecks.

Id. ¶ 22. The letter then provides two options to Plaintiff:

        By making a selection below, you are either selecting option 1, which
        would maintain your reduced salary at $156,011 annually, or option 2,
        which would retroactively increase your annual salary to $322,689
        effective December 1, 2014 through February 28, 2015. Beginning
        March 1, 2015 your salary will be reduced in accordance with your
        contract. Thus, Option 2 leads to a large overpayment being deducted
        from the lower annual salary, and therefore during the months of
        repayment of March, April and May 2015 your checks will likely be close
        to $0 or even a deficit.

Id. ¶ 23. Plaintiff chose option 2 and signed below the following language in January

2015:

        Option 2: Increase salary to $322,689.00 retroactive to December 1,
        2014, through February 28, 2015. Should work RVU’s for the quarter
        equal less than 1,473, salary will be reduced in accordance with the
        Model effective March 1, 2015, with repayment for the overpayment
        from December 1, 2014 through February 28, 2015 during March, April
        and May 2015.

Id. ¶ 24.

        C.    Plaintiff Commences Disability Leave

        Due to a serious eye injury requiring surgery, Plaintiff took short-term

disability status on February 4, 2015. [26] ¶ 32. That same month, Plaintiff wrote


                                           5
NorthShore a letter, notifying NorthShore he had not been paid the base salary of

$322,689 since December 1, 2014, despite his election of Option 2.           [23] ¶ 27.

Subsequently, in March 2015, NorthShore paid Plaintiff the difference between the

base salary of $322,689 and the salary of $156,011 for the period December 1, 2014

through February 28, 2015. Id. ¶ 28.

      Plaintiff commenced long-term disability on August 2, 2015, due to vision loss,

a retinal tear in both eyes, and a right macular hole in his right eye. [26] ¶ 33.

      On August 12, 2015, NorthShore’s Human Resources informed Defendant that

Plaintiff’s salary was reduced to $156,011 “on 12/1/14 to reflect his productivity,”

Plaintiff’s “base salary was then reset to [$]323,689 on 2/27/15 per his request, but

since he was not entitled to this pay amount . . . the higher salary is not reflective of

his actual salary at the time of leave.” [23] ¶ 31. NorthShore then reiterated in a

letter to Plaintiff dated November 23, 2015, that “the salary calculation of $171,765

was determined to be correct effective December 1, 2014 based on the language of

[Plaintiff’s] employment agreement.” Id. ¶ 32.

      Four months later, in December 2015, Defendant wrote Plaintiff regarding his

long-term disability benefit, stating that based upon its review, his benefit would be

based upon the salary of $171,765, not $322,689. Id. ¶ 34. In June 2016, Plaintiff

appealed Defendant’s decision; in September 2016, Defendant denied Plaintiff’s

appeal. Id. ¶¶ 36, 37.

II.   Legal Standard

      A.     Summary Judgment

      Summary judgment is proper where there is “no dispute as to any material fact

                                           6
and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

genuine dispute as to any material fact exists if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The party seeking summary judgment has the

burden of establishing that there is no genuine dispute as to any material fact. See

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).       Cross-motions for summary

judgment “do not waive the right to trial;” rather, this Court “treats the motions

separately in determining whether judgment should be entered in accordance with

Rule 56.” Marcatante v. City of Chicago, Ill., 657 F.3d 433, 438–39 (7th Cir. 2011).

      B.     ERISA

      ERISA authorizes participants of employee benefit plans to sue to recover

benefits due under the terms of those plans. Fontaine v. Metro. Life Ins. Co., 800 F.3d

883, 886 (7th Cir. 2015) (citing 29 U.S.C. § 1132(a)(1)(B)). Courts review a denial of

benefits challenge under ERISA de novo “unless the benefit plan gives the

administrator or fiduciary discretionary authority to determine eligibility for benefits

or to construe the terms of the plan.” Firestone Tire & Rubber Co. v. Bruch, 489 U.S.

101, 115 (1989); see also Black v. Long Term Disability Ins., 582 F.3d 738, 743 (7th

Cir. 2009). The parties agree that the de novo standard applies in this case. [22] at

8; [25] at 4. This Court thus accepts that standard. See Krolnik v. Prudential Ins.

Co. of Am., 570 F.3d 841, 842 (7th Cir. 2009) (if parties agree to accept the de novo

standard, courts “will not look behind that agreement.”).

      Under the de novo standard, district courts do not actually “review[ ]

anything.” Diaz v. Prudential Ins. Co. of Am., 499 F.3d 640, 643 (7th Cir. 2007).
                                           7
Rather, this Court must make an “independent decision” about an employee’s

entitlement to benefits and come to an “independent decision” on both the legal and

factual issues presented. Id. What happened before the Plan administrator or ERISA

fiduciary has no relevance; this Court’s ultimate determination remains whether the

Plan entitled the employee to the benefits he sought. Id.

III.   Analysis

       Plaintiff claims that Defendant incorrectly bases his long-term disability

benefits upon a reduced salary, rather than on his initial salary of $322,789. [1]. The

parties cross-move for summary judgment on Plaintiff’s claim under 29 U.S.C. §

1132(a)(B)(1) to recover benefits to which he claims entitlement. The parties’ dispute

requires this Court to interpret the documents governing Plaintiff’s claimed benefits.

       In making this determination, this Court looks to federal common law rules

governing contract interpretation. Ruttenberg v. U.S. Life Ins. Co., 413 F.3d 652, 659

(7th Cir. 2005). Under federal common law, this Court must give an ERISA plan its

“plain and ordinary meaning,” and construe it “as a whole, considering separate

provisions in light of one another and in the context of the entire agreement.” Estate

of Jones v. Children’s Hosp. & Health Sys. Inc. Pension Plan, 892 F.3d 919, 923 (7th

Cir. 2018) (quoting Schultz v. Aviall, Inc. Long Term Disability Plan, 670 F.3d 834,

838 (7th Cir. 2012)). Unless a document governing an ERISA plan presents an

ambiguity, courts do not look beyond its four corners in interpreting its meaning.

Neuma, Inc. v. AMP, Inc., 259 F.3d 864, 873 (7th Cir. 2001).




                                          8
      A.     Plaintiff’s Correct Predisability Earnings

      This Court’s analysis begins with the Agreement and Plan, which the parties

agree govern here.

      The Plan defines predisability earnings as “the amount of salary or wage you

were receiving from an employer participating in the plan on the day before a period

of disability started, calculated on a monthly basis.” [26] ¶ 16. The parties do not

dispute that Plaintiff took disability status starting on February 4, 2015, id. ¶ 32,

and thus that his predisability earnings should be calculated based upon his salary

as of February 3, 2015, see [22] at 10–11; [25] at 5.

      The parties do dispute, however, what that salary should be. The Agreement

between Plaintiff and NorthShore, which supplies the parameters of Plaintiffs’

compensation, sets forth a five-year Initial Term, starting December 1, 2012. [26] ¶

7. The Agreement then provides:

             a. Years One and Two Of the Initial Term. During each of the
      first two (2) years of the Initial Term, [Plaintiff’s] Base Salary shall
      equal Three Hundred Twenty-Two Thousand Six Hundred Eighty-Nine
      and 00/100 Dollars ($322,689.00) (the “Initial Base Salary”).

             b. Years Three Through Five of the Initial Term. During the
      three (3)-year period effective December 1, 2014 through November 30,
      2017, the Base Salary shall be at least the amount of the Initial Base
      Salary, provided that [Plaintiff] meets the expectations described in the
      Agreement and during such three (3)-year period, the aggregate wRVUs
      for each year are at least 5,893 wRVUs (“Baseline Productivity”), which
      is equal to ninety percent (90%) of the 6,548 wRVUs reported to
      NorthShore by the Practice for the baseline period. If [Plaintiff’s]
      productivity is less than one-fourth (1/4) of Baseline Productivity, which
      equals 1,473 wRVUs (“Quarterly Baseline”), during any quarter in years
      three (3) through five (5) of the Initial Term (each a “Deficit Quarter”),
      [Plaintiff’s] Base Salary for such Deficit Quarter will be recalculated in
      accordance with the Model [in Addendum B].


                                           9
[23] ¶ 14.

        The Agreement thus guaranteed Plaintiff a salary equal to $322,689 for the

first two years of his Initial Term: December 1, 2012 through November 30, 2014.

The Agreement also provided that, for the next three years—December 1, 2014

through November 30, 2017—Plaintiff would maintain his initial salary of $322,689,

subject to reduction if he failed to meet certain productivity measures.

        Critically, the Agreement entitled Plaintiff to maintain his initial salary of

$322,689 through at least the first quarter of the third year of the Initial Term: it

states that NorthShore may recalculate Plaintiff’s salary only if his productivity

dipped during any quarter in those latter three years.         See id.   (“If [Plaintiff’s]

productivity [falls below the baseline measure] during any quarter in years three (3)

through five (5) of the Initial Term (each a “Deficit Quarter”), [Plaintiff’s] Base Salary

for such Deficit Quarter will be recalculated.”). Accordingly, under the Agreement’s

unambiguous terms, (1) Plaintiff’s salary remained $322,689 through February 28,

2015; and (2) the earliest date on which NorthShore could reduce Plaintiff’s salary

was March 1, 2015, the first day following the first quarter of the Initial Term’s third

year.

        Because Plaintiff’s predisability earnings must be calculated based upon his

salary as of February 3, 2015, a date before March 1, 2015, those predisability

benefits should be based upon his initial salary of $322,689.

        C.    Defendant’s Arguments Must Be Rejected

        Defendant contends that Plaintiff’s salary as of February 3, 2015 amounted to

$171,765. [22] at 11. Defendant fails to justify why that figure is correct; instead,
                                           10
Defendant argues that that figure is correct merely because NorthShore said so. Id.;

[34] at 10–11 (arguing the “only common sense interpretation here is that Plaintiff’s

[predisability earnings] could only be determined based on NorthShore’s ultimate

calculation of Plaintiff’s salary in effect as of December 1, 2014, which was

$171,765.”); [36] at 7 (explaining that NorthShore “confirmed” to Aetna that $171,765

is the correct salary).

       This Court rejects Defendant’s argument for two reasons.              First, the

Agreement directly contradicts that theory because, as described above, it does not

permit NorthShore to reduce Plaintiff’s salary from $322,689 until March 1, 2015.

Second, under de novo review, this Court makes an independent determination as to

Plaintiff’s entitlement to benefits. Walsh v. Long Term Disability Coverage for All

Employees Located in the United States of DeVry, Inc., 601 F. Supp. 2d 1035, 1043

(N.D. Ill. 2009 (under de novo review, the plan administrator’s decision has already

been set aside, and the plaintiff receives a “fresh opportunity” to prove entitlement to

benefits). Thus, this Court focuses only upon whether the Agreement and Plan entitle

Plaintiff to the benefits he seeks; whatever amount Defendant (or NorthShore)

deemed correct remains irrelevant to this Court’s analysis. Diaz, 499 F.3d at 643.

       Defendant also contends that Plaintiff “did not have a reasonable expectation”

that his benefits would be based upon the initial $322,689 salary, citing

correspondence between NorthShore and Plaintiff, in which NorthShore discussed

reducing Plaintiff’s salary as of December 1, 2014. [36] at 2–3. To be sure, courts

should interpret and enforce ERISA-governed documents with the end goal of



                                          11
maintaining employees’ reasonable expectations to coverage. Cheney v. Standard

Ins. Co., 831 F.3d 445, 453 (7th Cir. 2016).

      But the record contains no evidence that Plaintiff reasonably expected less

than his $322,689 salary through February 28, 2015. Rather, the January 2015

correspondence between Plaintiff and NorthShore only confirms that the parties

understood the Agreement required NorthShore to maintain Plaintiff’s initial base

salary until March 1, 2015. In the January 2015 letter, NorthShore notes Plaintiff’s

desire to “maintain [his] initial annual salary rate of $322,689 though February 28,

2015,” [23] ¶ 21; it then reaffirms that “[b]eginning March 1, 2015 your salary will be

reduced in accordance with your contract,” id. ¶ 23. Plaintiff then confirmed that he

expected NorthShore to retroactively credit him his correct salary of $322,689 for the

period of December 1, 2014 through February 28, 2015, when he wrote back to

NorthShore and signed under this option:

      Option 2: Increase salary to $322,689.00 retroactive to December 1,
      2014, through February 28, 2015. Should work RVU’s for the quarter
      equal less than 1,473, salary will be reduced in accordance with the
      Model effective March 1, 2015, with repayment for the overpayment
      from December 1, 2014 through February 28, 2015 during March, April
      and May 2015.

Id. ¶ 24.

      The correspondence between the parties thus confirms that NorthShore and

Plaintiff both understood—and thus, reasonably expected—that the Agreement

entitled Plaintiff to his initial $322,689 salary through February 28, 2015.

      In short, the Agreement plainly entitled Plaintiff to his initial base salary until

at least February 28, 2015. Plaintiff’s long-term disability benefits, assessed as of

                                          12
February 3, 2015, must be based upon that initial salary of $322,689. NorthShore

improperly reduced Plaintiff’s salary, and Defendant relied upon NorthShore’s

premature reduction in denying Plaintiff’s claim to his correctly calculated long-term

disability benefits. This Court thus grants Plaintiff’s motion for summary judgment

and denies Defendant’s motion for summary judgment.

IV.      Conclusion

         For the reasons explained above, this Court grants Plaintiff’s motion for

summary judgment [24] and denies Defendant’s motion for summary judgment [21].

Plaintiff is entitled to monthly long-term disability benefits based upon his initial

$322,689 salary for the remainder of the benefit period, as set forth in the Plan.

Plaintiff is also entitled to back pay of benefits, calculated as the difference between

the reduced benefits Defendant already issued and the amount Plaintiff should have

received if Defendant had correctly calculated his benefits based upon the $322,689

salary.

         Judgment will enter in Plaintiff’s favor after the parties submit a status report

setting forth the correct calculations for Plaintiff’s back payments and prejudgment

interest. Fritcher v. Health Care Service Corp., 301 F.3d 811, 819–20 (7th Cir. 2002)

(holding that prejudgment interest is presumptively appropriate in ERISA cases).

The parties shall meet and confer and file that status report within 14 days of this

order.




                                            13
      Plaintiff shall additionally comply with Local Rules 54.1 and 54.3 on his

petitions for costs and fees. All other dates and deadlines are stricken. Civil case

terminated.


Dated: May 21, 2019

                                             Entered:


                                             ____________________________
                                             John Robert Blakey
                                             United States District Judge




                                        14
